Case 18-23979-GLT                 Doc 178    Filed 04/01/19 Entered 04/01/19 16:08:46        FILED
                                                                                             Desc  Main
                                            Document      Page 1 of 2                         4/1/19 3:31 pm
                                                                                             CLERK
                                                                                             U.S. BANKRUPTCY
                                                                                             COURT - WDPA
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF PENNSYLVANIA

      In re:                                                Chapter 11
      LAWSON NURSING HOME, INC.,                            Case No. 18-23979-GLT

                   Debtor.                                  Date and Time of Hearing:
                                                            April 4,2019 at 10:00 a.m.

      GORDON FOOD SERVICE INC.,                             Response Deadline:
                                                            March 22, 2019
                   Applicant,
                                                            Document No. 136 & 174
   V.


  LAWSON NURSING HOME, INC.,

                   Respondent.


                                                    ORDER
               THIS MATTER having been considered by the Court upon the Application of Gordon

  Food Service Inc. (“GFS”) for Allowance and Payment of Administrative Claim under
                                                                                    ii U.S.C.

  §   503(b)(9) (the “Application”) and the responses filed by the Debtor and The Huntin
                                                                                         gton
  National Bank (“HNB”), it is hereby:

               ORDERED, that the Application is GRANTED; and it is further

               ORDERED, that GFS is granted an allowed administrative priority claim pursuant to
                                                                                                 11
 U.S.C.        §   503(b)(9) in the amount of $9,883.81 (the “Allowed GFS 503(b)(9) Claim”), which
                                                                                                   is
 junior to HNB’s secured claim; and it is further

               ORDERED, that distributions on the Allowed GFS 503(b)(9) Claim shall be paid at
                                                                                               the
 earliest of: (1) if a plan is confirmed, after confirmation of the plan pursuant to
                                                                                     the terms of the
 confirmed plan, or (2) at the same time and at the same percentage as any
                                                                           other allowed
 503(b)(9) claims are paid; and it is further
Case 18-23979-GLT   Doc 178    Filed 04/01/19 Entered 04/01/19 16:08:46   Desc Main
                              Document      Page 2 of 2




                                            DATED: April 01, 2019
